Citation Nr: 0813528	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  06-09 064	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to burial benefits for non-service-connected 
death, to include plot or interment allowance.



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel





INTRODUCTION

The appellant is the surviving spouse of the veteran, who had 
active service from February 1946 to August 1947.  The 
veteran died in March 2005.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefit sought on 
appeal.  


FINDINGS OF FACT

1.  The veteran died of a non-service-connected disability in 
a non-VA facility in March 2005.

2.  At the time of his death the veteran was not in receipt 
of VA compensation or pension benefits, and he did not have 
an original or reopened claim for such benefits pending with 
sufficient evidence of record on the date of his death to 
have supported an award of compensation or pension effective 
prior to the date of his death.

3.  The veteran did not die while admitted to a VA facility 
for hospital, nursing home, or domiciliary care.

4.  At the time of his death, the veteran was not traveling 
under proper authority and at VA expense for the purpose of 
examination, treatment, or care.

5.  The veteran was buried in a state veteran's cemetery and 
no plot or interment expenses were incurred.


CONCLUSION OF LAW

The criteria for entitlement to burial benefits have not been 
met.  38 U.S.C.A. 
§§ 2302, 2303, 2307 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.1600. 3.1605 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim. 3 8 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

A letter dated in May 2006 satisfied the duty to notify 
provisions for the appellant's claim.  In any event, the 
Board finds in the instant case that resolution of the issue 
on appeal is based on the operation of law and that the VCAA 
is not applicable.  See Holliday v. Principi, 14 Vet. App. 
280, 282-83 (2001) (finding that the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim).

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA has no effect on an appeal where the law, 
and not the underlying facts or development of the facts, is 
dispositive of the matter.  See also VAOGCPREC 5-2004, Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001), and Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) (stating that the VCAA 
is not applicable "because the law as mandated by statute and 
not the evidence is dispositive of the claim").


LAW AND ANALYSIS

The veteran died in March 2005 at A.L.C.  The immediate cause 
of death was reported as congestive heart failure, due to or 
as a consequence of atherosclerotic vascular disease.  In 
April 2005, the appellant filed a claim for burial benefits 
based upon the non-service-connected death of the veteran.

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of transporting the body to the place of burial.  38 
U.S.C.A. § 2302 (West 2002); 38 C.F.R. § 3.1600.  If a 
veteran dies as a result of a service-connected disability or 
disabilities, certain burial benefits may be paid.  38 C.F.R. 
§ 3.1600(a).  In the present case, it is not contended, nor 
does the evidence otherwise show, that the veteran's death is 
service-connected.  

If a veteran's death is not service-connected, payment may be 
made toward the veteran's funeral and burial expenses, 
including the cost of transporting the body to the place of 
burial, subject to the following conditions: (1) at the time 
of death the veteran was in receipt of pension or 
compensation (in receipt of military retired pay in lieu of 
VA compensation); or (2) the veteran had an original or 
reopened claim pending for either pension or compensation at 
the time of death, and there was on the date of death 
sufficient evidence in the claims file to have supported an 
award.  38 C.F.R. § 3.1600(b)(1), (2); see also 38 U.S.C.A. § 
2302(a).  Burial benefits are also payable to a claimant if: 
(1) The deceased was a veteran of any war or was discharged 
or released from active military service for a disability 
incurred or aggravated in the line of duty, and the body of 
the deceased is being held by a State (or a political 
subdivision of a State); (2) there is no next of kin or other 
person claiming the body of the deceased veteran, and (3) 
there are no available sufficient resources in the veteran's 
estate to cover burial and funeral expenses.  38 C.F.R. 
§ 3.1600(b)(3).

In addition, burial benefits are payable if the veteran died 
of a non-service-connected disorder while properly 
hospitalized by the VA.  The term "hospitalized by the VA," 
means admission to a VA facility for hospital, nursing home 
or domiciliary care.  38 U.S.C.A. § 2303(a)(2)(A); 38 C.F.R. 
§ 3.1600(c).  Even if the veteran was not hospitalized in 
such a facility, burial benefits are still payable if he died 
while traveling under prior authorization at VA's expense to 
or from a specific place for the purposes of examination, 
treatment, or care.  38 C.F.R. § 3.1605.  The term "VA 
facility" means (a) facilities over which the Secretary has 
direct jurisdiction; (b) Government facilities for which the 
Secretary contracts; and (c) public or private facilities at 
which the Secretary provides recreational activities for 
patients.  38 U.S.C.A. § 1701(3).

In the instant case, the veteran was not in receipt of either 
VA compensation or pension at the time of his death, nor does 
a review of his claims file indicate that a claim for either 
benefit had been pending on that date, or that he was 
receiving military retired pay in lieu of compensation or 
pension when he died.  As such, entitlement to burial 
benefits under 38 C.F.R. § 3.1600(b)(1) and (2) is not 
warranted.  Further, although the deceased was a veteran of 
World War II, he was not discharged or released from active 
military service for a disability incurred or aggravated in 
the line of duty.  Moreover, his surviving spouse is the 
appellant in this case; thus, he has next of kin.  According, 
entitlement to burial benefits under 38 C.F.R. § 3.1600(b)(3) 
is not warranted.  

In addition, the death certificate shows that the "facility 
name" where the veteran died was A.L.C., a nursing home.  The 
Board finds nothing in the record to suggest that this 
facility was under contract with VA.  38 C.F.R. §§ 3.1600(c) 
and 3.1605.  Further, the evidence does not show that the 
veteran died while traveling under prior authorization at 
VA's expense to or from a specific place for the purposes of 
examination, treatment, or care.  38 C.F.R. § 3.1605.  As 
such, entitlement to burial benefits under 38 C.F.R. § 
3.1600(c) and 3.1605 is not warranted.  

A plot or interment allowance is payable by VA to an 
individual who incurred such expenses if certain requirements 
are met.  38 C.F.R. § 3.1600(f).  

The Board acknowledges that 38 C.F.R. § 3.1600(f) was amended 
in August 2006.  See 71 Fed. Reg. 44,915 - 44,920 (Aug. 8, 
2006).  The appellant was not provided notice of the amended 
regulation, nor issued a supplemental statement of the case 
that reflected readjudication of the issue on appeal pursuant 
to the amendment.  However, the Board finds no adverse impact 
nor prejudice to the appellant in proceeding with the 
issuance of a final decision as the appellant incurred no 
burial plot or interment expenses.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

In April 2005, the appellant filed a VA Form 21-530, 
Application for Burial Benefits for her husband, a wartime 
veteran, who died in March 2005.  Under Part II - Claim for 
Burial Benefits and/or Interment Allowance if Paid by the 
Claimant, the appellant indicated that the veteran had been 
buried at the Marian VA National Cemetery, and that his 
burial had been without charge for a plot or interment in a 
state owned cemetery.  

In view of the foregoing, the Board finds that the appellant 
is not entitled to a plot or interment allowance as she 
incurred no expense for the plot and interment in a state 
owned cemetery.  See 38 C.F.R. § 3.1600(f) (stating that a 
plot or interment allows is payable to the person or entity 
who incurred the expenses).  In any event, the veteran was 
buried in a national cemetery, so the provisions of 38 C.F.R. 
§ 3.1600(f)(1)(ii) are not met.  

In conclusion, the Board notes that the law sets out specific 
criteria that must be satisfied before VA burial benefits can 
be awarded.  The law, in this case, is dispositive.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (stating that 
where the law and not the evidence is dispositive, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law).  The appellant's claim for burial 
benefits, to include a plot or interment allowance, 
accordingly, cannot be granted.


ORDER

Entitlement to burial benefits, to include plot or interment 
allowance, is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


